Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 	The amendment filed 7/27/2021 has been entered.

ALLOWANCE
Claims 1, 3-4 and 6-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
See applicant's argument filed 9/22/2021 in pages 7-8.
The prior art taken as a whole does not show nor suggest a headlight for a vehicle with a cooling device for a semiconductor illuminant, the cooling device comprising: a fluid circuit with an evaporator, on or in which the semiconductor illuminant is arranged and in which a cooling medium is evaporated; and a condenser in which the cooling medium is condensed, wherein the cooling medium comprises a first coolant having a first evaporation temperature and a second coolant having a second evaporation temperature, the first evaporation temperature being lower than the second evaporation temperature, wherein at least one of the first coolant or the second coolant has a perfluorinated chemical compound which is derived from an ethyl isopropyl ketone, and wherein the first coolant and the second coolant form a mixture as specifically called for in the claimed combinations.

However, Cheng, does not include a second coolant having a second evaporation temperature, the first evaporation temperature being lower than the second evaporation temperature, wherein the first coolant and the second coolant form a mixture as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Cheng reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (KR 10-0970224) disclose a similar coolant.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875